Howell, J.
The defendant has appealed from a judgment sentencing him to hard labor for life in the State penitentiary for the crime of murder. On the trial in the lower court, his counsel asked a juror, presented and sworn on his voire dire: “ Do you believe in a future state of rewards and punishments ? ” To which the State objected and the objection was sustained, but the ground of objection is not contained in the bill of exceptions, and besides the name of this juror does not appear among those by whom the defendant was tried. Under these circumstances the bill can not avail the defendant. But we are not aware that the question presents a legal cause for disqualifying a juror, and we have not been referred to any authority shown by defendant’s counsel.
The judge a quo was asked to charge the jury : ‘‘ That if the jury believed that the defendant! Hamilton was handcuffed at the time he was presented to the deceased for recognition, then such recognition was not made in conformity to law and must be rejected.”
We think the judge did not err in refusing the charge. There is no law, within our knowledge, that makes a recognition under such circumstances objectionable. The fact that the defendant may have been handcuffed, could have no effect upon the ability of the party wounded to recognize him. We can find no error in the proceedings below requiring our action.
Judgment affirmed.